DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
Claims 1-20 stand previously allowed.  Applicants filed an IDS on October 31, 2019, citing two additional references: Park, U.S. Pat. No. 10,014,304 and Chang, U.S. Pat. No. 9,929,242.  The Chang reference does not anticipate nor render obvious applicants’ claims.  However, the Park reference, whose publication the Office had earlier considered, was reviewed in combination with another reference, and the combination rendered claim 17 obvious.   During an updated and expanded search, the Office identified additional references which render obvious additional claims, as noted below.
Applicant is advised that the Notice of Allowance mailed November 14, 2019 is vacated.  If the issue fee has already been paid, applicant may request a refund or request that the fee be credited to a deposit account.  However, applicant may wait until the application is either found allowable or held abandoned.  If allowed, upon receipt of a new Notice of Allowance, applicant may request that the previously submitted issue fee be applied.  If abandoned, applicant may request refund or credit to a specified Deposit Account.
Prosecution on the merits of this application is reopened to address the patentability of claims 1-4, 7-17, 19, and 20, which are considered unpatentable for the reasons indicated below.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Park, U.S. Pat. Pub. No. 2016/0133632, and further in view of Ching, U.S. Pat. Pub. No. 2016/0365426, Figures 1-11D, and Nieh, U.S. Pat. Pub. No. 2013/0078783, Figure 5.











    PNG
    media_image1.png
    688
    440
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    681
    432
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    381
    436
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    389
    454
    media_image4.png
    Greyscale




    PNG
    media_image5.png
    689
    485
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    643
    459
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    388
    451
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    372
    439
    media_image8.png
    Greyscale






    PNG
    media_image9.png
    690
    442
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    712
    453
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    389
    454
    media_image11.png
    Greyscale

    PNG
    media_image12.png
    382
    440
    media_image12.png
    Greyscale





    PNG
    media_image13.png
    690
    439
    media_image13.png
    Greyscale

    PNG
    media_image14.png
    679
    466
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    374
    437
    media_image15.png
    Greyscale

    PNG
    media_image16.png
    351
    404
    media_image16.png
    Greyscale





    PNG
    media_image17.png
    676
    459
    media_image17.png
    Greyscale

    PNG
    media_image18.png
    706
    457
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    382
    442
    media_image19.png
    Greyscale

    PNG
    media_image20.png
    376
    438
    media_image20.png
    Greyscale





    PNG
    media_image21.png
    698
    454
    media_image21.png
    Greyscale

    PNG
    media_image22.png
    352
    413
    media_image22.png
    Greyscale


Nieh, Figure 5:

    PNG
    media_image23.png
    487
    759
    media_image23.png
    Greyscale


Ching, Figures 1-3B:
    PNG
    media_image24.png
    471
    536
    media_image24.png
    Greyscale



    PNG
    media_image25.png
    455
    728
    media_image25.png
    Greyscale





    PNG
    media_image26.png
    378
    728
    media_image26.png
    Greyscale


    PNG
    media_image27.png
    384
    770
    media_image27.png
    Greyscale


    PNG
    media_image28.png
    361
    753
    media_image28.png
    Greyscale



    PNG
    media_image29.png
    334
    768
    media_image29.png
    Greyscale


    PNG
    media_image30.png
    340
    754
    media_image30.png
    Greyscale


    PNG
    media_image31.png
    380
    775
    media_image31.png
    Greyscale




    PNG
    media_image32.png
    331
    775
    media_image32.png
    Greyscale


    PNG
    media_image33.png
    431
    754
    media_image33.png
    Greyscale


    PNG
    media_image34.png
    376
    767
    media_image34.png
    Greyscale

Id. ¶¶ 189, 190.  Park does not disclose a dielectric layer having a bottom surface contacting a top surface of the dielectric hard mask, a top surface of the first gate stack, and a top surface of the second gate stack.
Nieh Figure 5 discloses a dielectric stopper layer/etching mask (130) that is a dielectric hard mask containing silicon nitride.  Nieh specification ¶¶ 15, 19, 23.  One having ordinary skill in the art would have been motivated to modify Park by making the dielectric mask (624) a dielectric hard mask of silicon nitride as taught by Nieh because the modification would have involved a selection of a known material based on its suitability for its intended use.
Ching Figures 1-11D disclose a similar device as that of Park Figures 10A-20C, wherein a dielectric layer (80) having a bottom surface contacting a top surface of the 
Regarding claim 2, which depends from claim 1: The combination discloses that the dielectric hard mask (624) further comprises a portion overlapping the gate spacer (124).  This is because gate spacer (124) has a curvature, which dielectric hard mask (624) slightly overlaps.  See Park Figure 20B.
Regarding claim 3, which depends from claim 1: The combination discloses that the dielectric hard mask (624) does not extend directly over the gate spacer (124).  See, e.g., Park Figure 20.  For purposes of claim interpretation, this claim language is interpreted as extending over the top surface of the gate spacer.  In the alternative, Ching Figure 11B shows a similar example in which the dielectric hard mask (72) does not extend directly over the gate spacer (74, 76).
Regarding claim 4, which depends from claim 1: The combination discloses a gate mask (68) between the portions of the gate spacer (74, 76) and overlapping the first gate stack (62, 64, 66), wherein the gate mask (68) and the isolation region (IGR1) are formed of a same dielectric material (silicon nitride).  Park specification ¶ 91; Ching specification ¶¶ 38, 42, 43.  As noted above, one having ordinary skill in the art would have been motivated to modify Park by making the gate mask (68) a dielectric hard mask of silicon nitride as taught by Nieh because the modification would have involved a selection of a known material based on its suitability for its intended use.

Regarding claim 8, which depends from claim 7: The combination does not disclose that the isolation region further comprises a portion overlapping the first portion of the top surface of the dielectric hard mask.  However, if the shape variation of claim 7 is present, then claim 8’s limitation would be expected to be present after deposition of the isolation region and planarization, Park specification ¶ 210.  Because the shape is not patentably significant, claim 8’s requirement is a patentably insignificant shape variation, and thus obvious.
Regarding claim 9, which depends from claim 8: Ching Figures 11A-11D, when applied to the combination, disclose a dielectric layer (80), wherein a bottom surface of the dielectric layer (80) contacts a top surface of the portion of the isolation region (IGR1); and the second portion of the top surface of the dielectric hard mask (624).  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Ching dielectric layer (80) in the combination because the modification would have involved a selection of a known design based on its suitability for its intended use.
s 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ching, U.S. Pat. Pub. No. 2016/0365426, Figures 1-11D, and further in view of Nieh, U.S. Pat. Pub. No. 2013/0078783, Figure 5, and Park.
Regarding claim 10: Ching Figures 1-11D disclose a gate stack (62, 64, 66); a gate spacer (74, 76) comprising a portion on a sidewall of the gate stack (62, 64, 66); a gate dielectric mask (68) overlapping and contacting the gate stack (62, 64, 66); a source/drain region (56) on a side of the gate stack (62, 64, 66); an Inter-Layer Dielectric (ILD) (60) over the source/drain region (56), wherein a portion of the ILD (60) is at a same level as a portion of the gate stack (62, 64, 66); a dielectric mask (72) over and contacting the ILD (60); and a dielectric layer (80) having a bottom surface contacting a top surface of the dielectric mask (72) and a top surface of the gate dielectric mask (68).  Ching specification ¶¶ 12-48.  Note that while, for example Ching Figure 11B, does not disclose that the dielectric mask (72) and the gate dielectric mask (68) have the same thickness, the disclosure indicates that they have the same thickness (5 nm), id. ¶¶ 38, 40, and because the device is planarized after the dielectric mask (72) is deposited, id. ¶ 40, portions of the ILD (60) and the gate stack (62, 64, 66) would be at the same level.  Ching does not specify that the gate dielectric mask (68) or the dielectric mask (72) are hard masks.  Ching discloses that the gate dielectric mask (68) can comprise “silicon carbide, silicon nitride, silicon carbonitride, or the like”.  Id. ¶ 38.  Ching does disclose that the dielectric mask (72) can comprise “silicon nitride, silicon carbonitride, silicon carbide, or the like”.  Id. ¶ 40.  Ching does not disclose that the device is an integrated circuit device.

Park Figures 10A-20C discloses the use of a transistor that is similar to the Ching transistor in an integrated circuit device.  Park Title, specification ¶¶ 174-213.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Ching transistor in the Park integrated circuit device because the modification would have involved a selection of a known design based on its suitability for its intended use.
Regarding claim 11, which depends from claim 10: The combination discloses that the top surface of the dielectric hard mask (72) and the top surface of the gate hard mask (68) are coplanar.  See Ching Figure 11B.
Regarding claim 12, which depends from claim 10: The combination discloses that the dielectric hard mask (624) overlaps the gate spacer (124).  This is because gate spacer (124) has a curvature, which dielectric hard mask (624) slightly overlaps.  See Park Figure 20B.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Park gate spacer and dielectric hard mask design in the combination because the modification would have involved a selection of a known design based on its suitability for its intended use.

Regarding claim 14, which depends from claim 13: The combination discloses that the isolation region (IGR1) physically contacts a sidewall (G3A) of a gate electrode (630 in Figure 15A, GLA in Figure 20A) of the gate stack (GLA).  See Park Figures 15A, 20A; Park specification ¶¶ 196, 209-212.
Regarding claim 15, which depends from claim 10: The combination discloses an additional gate stack, wherein a first edge of the gate stack and a second edge of the additional gate stack are aligned to a same straight line in a top view of the integrated circuit device.  See Ching Figure 11C (plan view showing horizontal alignment).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ching, Nieh, and Park, and further in view of Park, Figures 1A-1E.






    PNG
    media_image35.png
    613
    462
    media_image35.png
    Greyscale
 
    PNG
    media_image36.png
    575
    423
    media_image36.png
    Greyscale


    PNG
    media_image37.png
    340
    438
    media_image37.png
    Greyscale






    PNG
    media_image38.png
    337
    400
    media_image38.png
    Greyscale
 
    PNG
    media_image39.png
    394
    456
    media_image39.png
    Greyscale

Regarding claim 16, which depends from claim 15: The combination does not disclose that the first edge and the second edge are in contact with a same edge of the gate spacer
Park Figures 1A-1E disclose an alternate arrangement including an additional gate stack (GLB), wherein a first edge of the gate stack (GLA) and a second edge of the additional gate stack (GLB) are aligned to a same straight line in a top view of the integrated circuit device, and wherein the first edge and the second edge are in contact with a same edge of the gate spacer (124A, 124B, 124C).  Park specification ¶¶ 74-98.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Park design in the combination because the modification would have involved a selection of a known alternate design for two separate transistors based on its suitability for its intended use.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Park and further in view of Nieh.
Id. ¶ 189.
Nieh Figure 5 discloses a dielectric stopper layer/etching mask (130) that is a dielectric hard mask containing silicon nitride.  Nieh specification ¶¶ 15, 19, 23.  One having ordinary skill in the art would have been motivated to modify Park by making the dielectric stopper layer/etching mask (624) a dielectric hard mask of silicon nitride as taught by Nieh because the modification would have involved a selection of a known material based on its suitability for its intended use.
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Park and Nieh, and further in view of Ching.
Regarding claim 19, which depends from claim 17: Park discloses a gate stack (GLA); and a gate cap as a part of the gate stack (GLA), wherein a top surface of the gate stack is further coplanar with the top surface of the isolation region (IGR1).  See Park specification ¶¶ 196, 209, 210.  Park does not specifically disclose a gate hard mask.

As noted above, Nieh Figure 5 discloses a dielectric stopper layer/etching mask (130) that is a dielectric hard mask containing silicon nitride.  Nieh specification ¶¶ 15, 19, 23.  One having ordinary skill in the art would have been motivated to modify the combination by making the gate mask (624) a gate hard mask of silicon nitride as taught by Nieh because the modification would have involved a selection of a known material based on its suitability for its intended use.
Regarding claim 20, which depends from claim 19: The combination discloses that the isolation region (IGR1) and the gate hard mask (68) are formed of a same dielectric material (silicon nitride).  Park specification ¶ 91; Ching specification ¶¶ 38, 42, 43.  

Reasons for Allowance
Claims 5, 6, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:

With regard to claim 6: The claim has been found allowable due to its dependency from claim 5 above.
With regard to claim 18: The claim has been found allowable because the prior art of record does not disclose “the dielectric hard mask is further over and contacting a top surface of the first gate spacer”, in combination with the remaining limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567.  The examiner can normally be reached on Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Victoria K. Hall/Primary Examiner, Art Unit 2897